Citation Nr: 0826590	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1943 to 
July 1947, and from August 1948 to August 1954.  For service 
as a psychiatrist in the Korean Conflict, he was awarded the 
Bronze Star Medal, among others. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which denied service 
connection for bilateral hearing loss.  The case is now ready 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Hearing loss is first shown by competent clinical 
evidence in July 2003, some 49 years after the veteran was 
separated from service, and there is a complete absence of 
any medical or other objective evidence which shows hearing 
loss at any time during or for many decades after the veteran 
was separated from service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided VCAA notices in May, September, and 
November 2005, prior to the issuance of the rating decision 
now on appeal from January 2006.  These notices informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Certain service medical and 
personnel records were collected for review, but it is clear 
that all medical records from the veteran's second period of 
service in Korea, where he claims to have incurred hearing 
loss, are fire related.  The RO made multiple search attempts 
and documented the unavailability of these records.  Any 
further attempt to find them would be pointless.  Except for 
a private audiogram from 2003, the veteran did not submit any 
private medical evidence or opinion, and did not complete any 
medical releases so that the RO could secure such records on 
his behalf.  All known available evidence has been collected 
for review and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for VA examination 
with review of the record and production of opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, in 
the complete absence of any record of hearing loss (or ear 
injury or disease) during or for decades after service, there 
is no duty to obtain such opinion, and any opinion would 
necessarily be entirely speculative in nature given the 
absence of any objective evidence prior to 2003.  

Service connection may be established for a disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in March 2005, some 50 
years after he was separated from service.  The veteran 
alleges that current hearing loss is attributable to his 
exposure to the acoustic trauma of his service in the field 
during the Korean Conflict.  Although there are no weapons 
qualifications on his DD Form 214, he also reports practice 
firing the .45 service pistol.  The veteran wrote that he was 
told at separation that he had some degree of hearing loss.  
Though a military psychiatrist without documented combat 
service, it is accepted that medical personnel moving about 
the combat zone in the Korean Conflict would have been 
exposed to some degree of acoustic trauma.  

There are no service medical records from the veteran's 
second period of service.  However, there are also no medical 
records or any other objective evidence documenting or 
corroborating hearing loss symptoms, or treatment or 
evaluation therefor, for many decades after service 
separation.  

A private July 2003 audiological examination revealed an 
asymmetrical bilateral hearing loss that first shows the 
veteran met the criteria for recognition of hearing loss for 
VA compensation purposes at 38 U.S.C.A. § 3.385 for each ear.  
However, this examination did not include any competent 
opinion attributing current hearing loss to any injury or 
disease or exposure of the veteran's military service some 50 
years earlier.  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss.  It is unfortunate that there are 
no service medical records and, if they are subsequently 
discovered and are favorable to his claim, that claim will be 
readjudicated effective to his earliest claim.  It is noted 
that separation examinations from the time of the veteran's 
military service would not have included a full audiometric 
evaluation, but only spoken and/or whispered voice (as are on 
file from his first period of service).  The fatal flaw in 
the veteran's claim is not the missing service medical 
records, but the complete absence of objective evidence of 
chronic symptoms of hearing loss for the 50 years following 
service separation.  At the time of the 2003 private 
audiometric examination, the veteran was 77 years of age.  
Hearing loss from acoustic trauma is immediate and permanent, 
and the veteran submitted no accepted medical evidence which 
stands for the proposition that acoustic trauma will result 
in a continuing degradation of hearing acuity long after 
exposure to the loud noise is terminated (and the Board is 
aware of no such accepted medical evidence).  In the complete 
absence of objective evidence of chronicity of symptomatology 
for some 50 years following service separation, the claim 
must be denied. 38 C.F.R. § 3.303(b).   



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


